Citation Nr: 1417698	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-49 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 17, 2009 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which assigned an effective date of November 17, 2009 for the grant of a TDIU.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

The Board notes that a December 2006 rating decision granted service connection for a cervical spine disability and headaches and assigned initial ratings of 20 and 30 percent, respectively, effective August 31, 2004.  The Veteran disagreed with the initial disability ratings assigned and the assigned effective date.  The RO issued a statement of the case in August 2007 regarding the initial ratings and effective date for the cervical spine disability and headaches, but the Veteran did not perfect the appeal by filing a VA Form 9 or timely substantive appeal.  Therefore, these matters are not before the Board.  See 38 C.F.R. § 20.200 (2013) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).
	
The issue of entitlement to service connection for a disability of the arms as secondary to the Veteran's service connected cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to November 11, 2009 for the grant of a TDIU.

During the September 2011 hearing, the Veteran raised the issue of clear and unmistakable error in the denial of his original claim for service connection for a cervical spine disability and headaches in an August 1990 rating decision because he "could not prove that [a head injury involving a deck hatch] happened onboard the ship."  Specifically, he asserts that had he been notified that he could submit "buddy statements" or lay statements in support of his claims, service connection would have been granted earlier for the disabilities resulting from the deck hatch injury because his claims were eventually granted after he did submit numerous lay statements.  In turn, he believes that had service connection been established earlier, a TDIU would have been warranted and granted earlier than November 17, 2009.  

Here, the clear and unmistakable error argument in the denial of service connection for a cervical spine disability and headaches in the August 1990 rating decision is inextricably intertwined with the claim for an earlier effective date for a TDIU, so that they must be considered together.  Therefore, to protect the Veteran's right to due process, the entire claim must be returned to the AOJ for initial consideration of the clear and unmistakable error argument.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Develop and adjudicate the Veteran's claim for entitlement to earlier effective dates for service connection for his cervical spine disability and headache disability on the basis of clear and unmistakable error in the August 1990 rating decision that first denied service connection for these disabilities.  This should include providing the Veteran and his attorney with any notice deemed necessary.  Once this has been completed, readjudicate the Veteran's claim for an effective date prior to November 17, 2009 for TDIU, with consideration of the results of the claim of clear and unmistakable error.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case should contain all applicable laws and regulations pertaining to claims of clear and unmistakable error.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


